Case 2:20-cv-00076-JRG Document 31-25 Filed 08/31/20 Page 1 of 7 PageID #: 1544




                          EXHIBIT 24
Case 2:20-cv-00076-JRG Document 31-25 Filed 08/31/20 Page 2 of 7 PageID #: 1545



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  CAPELLA PHOTONICS, INC.
                                                          Case No. 2:20-cv-00076-JRG
         Plaintiff,
                                                          JURY TRIAL DEMANDED
  v.

  FUJITSU NETWORK
  COMMUNICATIONS, INC.,

         Defendant.



      PLAINTIFF CAPELLA PHOTONICS, INC.’S INITIAL AND ADDITIONAL
  DISCLOSURES PURSUANT TO PARAGRAPHS 1 & 3 OF THE DISCOVERY ORDER

        Plaintiff Capella Photonics, Inc. (“Capella”) hereby provides the following Initial and

 Additional Disclosures. These Disclosures are based on information currently known to Capella

 following a reasonable investigation, and that Capella currently believes may be relevant to the

 pleaded claims or defenses. Capella reserves the right to amend, supplement, and/or modify

 these Disclosures consistent with the Local Rules and/or as authorized by the Court.

 I.     Correct Name of Parties to the Lawsuit [Discovery Order, Paragraph 1(a)]

        The correct name of the Plaintiff is Capella Photonics, Inc. Defendant admitted in its

 Answer, dated May 28, 2020, that its correct name is Fujitsu Network Communications, Inc. See

 ECF No. 14 at p. 1.

 II.    Name, Address, and Phone of Potential Parties [Discovery Order, Paragraph 1(b)]

        Capella is not currently aware of any additional potential parties. However, discovery

 has not yet commenced and Capella’s independent investigation is ongoing.
Case 2:20-cv-00076-JRG Document 31-25 Filed 08/31/20 Page 3 of 7 PageID #: 1546




 III.      Legal Theories and Factual Bases for Claims [Discovery Order, Paragraph 1(c)]

           Capella has filed claims for infringement of U.S. Patent Nos. RE47,905 and RE47,906.

 See 35 U.S.C. §271. The factual basis for these claims are supported by Capella’s Complaint

 and its Patent Rule 3-1 disclosures, dated July 27, 2020, which are incorporated by reference

 herein. Capella’s claims include allegations of both contributory infringement and inducement.

 Capella has also alleged this infringement has been willful, and that the above-caption action

 should be deemed exceptional. See 35 U.S.C. §285. Defendant has been on notice of

 infringement of the patents and infringement dating back to 2014 when Capella filed suit for

 infringement of the patents-in-suit before reissue in 2020. Despite knowledge of the reissue of

 the patents-in-suit and infringement, Defendant has continued to sell infringing products.

 IV.       Persons Having Knowledge of Relevant Facts [Discovery Order, Paragraph 1(d)]

           Capella herein provides, based on the information currently available, the name and last

 known address and telephone number of each individual who Capella currently believes has

 knowledge of facts relevant to the above-captioned action. Also provided is a brief, fair

 summary of the substance of the information known by each such individual.


        Name                       Contact Information             Subjects
        Christopher B. Lucas       Contact Through Counsel         Information about Capella’s
        Chief Executive            Manatt, Phelps & Phillips       business and ownership of the
        Officer and CFO                                            asserted patents.
        Capella Photonics, Inc.

        Steve Reale                Contact Through Counsel         Information about Capella’s
        Secretary                  Manatt, Phelps & Phillips       business and ownership of the
        Capella Photonics, Inc.                                    asserted patents.


        Rick Snyder                Contact Through Counsel         Information about Capella’s
        Controller                 Manatt, Phelps & Phillips       business and ownership of the
        Capella Photonics, Inc.                                    asserted patents.
Case 2:20-cv-00076-JRG Document 31-25 Filed 08/31/20 Page 4 of 7 PageID #: 1547




       Name                        Contact Information             Subjects
       Jason D. Eisenberg and      Sterne, Kessler, Goldstein      Prosecution of the asserted
       other attorneys at          & Fox, 1100 New York            patents.
       Sterne, Kessler,            Avenue, NW, Suite 600,
       Goldstein & Fox             Washington, D.C. 20005

       Unidentified current        Unknown                         Current and former
       and former employees                                        employees of Defendant,
       of Defendant and                                            related entities, and suppliers
       suppliers                                                   may have information
                                                                   related to the infringement
                                                                   and validity of the patents-
                                                                   in-suit. They may also have
                                                                   information about sales and
                                                                   marketing documents related
                                                                   to, and damages resulting
                                                                   from, Defendant’s
                                                                   infringement along with
                                                                   information about the
                                                                   willfulness of that
                                                                   infringement.


 V.        Indemnity and Insuring Agreements [Discovery Order, Paragraph 1(e)]

           Capella is not currently aware of any indemnity and/or insuring agreements under which

 a person or entity carrying on an insurance business may be liable to satisfy part or all of a

 judgment entered in the above-captioned action or to indemnity or reimburse for payments made

 to satisfy any judgment.

 VI.       Settlement Agreements [Discovery Order, Paragraph 1(f)]

           Capella is not currently aware of any settlement agreements relevant to the subject matter

 of the above-captioned action.

 VII.      Party Statement [Discovery Order, Paragraph 1(g)]

           Capella is not currently aware of any statements of the parties to the above-captioned

 action.
Case 2:20-cv-00076-JRG Document 31-25 Filed 08/31/20 Page 5 of 7 PageID #: 1548




 VIII. Disclosures Required by the Patent Rules [Discovery Order, Paragraph 3(a)]

        Capella’s disclosures have been or will be provided in accordance with the deadlines set

 forth in the Patent Rules for the Eastern District of Texas, in the Court’s Orders, and/or as agreed

 by the parties.

 IX.    Production of Documents [Discovery Order, Paragraph 2(b)]

        Capella will provide production in accordance with the Court’s discovery orders.

 Documents have been provided to Defendant, and Capella will continue to supplement its

 production as necessary.

 X.     Computation of Damages [Discovery Order, Paragraph 2(c)]

        Capella is in the initial stages of its damages investigation. Accordingly, no damage

 computation is provided herewith as Capella has not yet determined the extent and full amount of

 damages caused by the Defendant’s conduct. Moreover, Capella’s damages may be largely

 dependent upon documents and information in the possession, custody, and/or control of

 Defendant, none of which have been provided. Nevertheless, Capella estimates that it is entitled

 to damages for patent infringement based on, but not limited to, reasonable royalties, legal fees,

 costs of this action, and pre-judgment interest on all infringed products and convoyed goods and

 services. Capella is further entitled to increased damages, as provided by law, up to three times.

        Discovery has not yet commenced and, as noted above, Capella’s damages may be

 largely dependent upon documents and information in the possession, custody, and/or control of

 Defendant. Capella therefore reserves the right to produce supplemental documents or other

 evidentiary material, not privileged or otherwise protected from disclosure, that become

 available and on which it will base its computation of damages or will be used to establish the

 nature and extent of injuries suffered.
Case 2:20-cv-00076-JRG Document 31-25 Filed 08/31/20 Page 6 of 7 PageID #: 1549




        Capella’s expert witness on damages will analyze and compute the amount of damages

 Capella has suffered as a consequence of Defendant’s infringement based, in part, on the

 documents and information that Defendant and third parties produce in discovery. Capella will

 timely serve its expert report[s] on damages in accordance with the Court’s Docket Control

 Order in this case. Capella anticipates that its expert’s determination of a reasonable royalty will

 be based on the application of the analysis set forth and approved in Georgia-Pacific Corp. v.

 U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970), and other relevant precedents.



  Dated: August 10, 2020                     By: /s/ Charles Everingham IV
                                             Charles Everingham IV (TX SBN 00787447)
                                             Email: ce@wsfirm.com
                                             T. John Ward (TX SBN 20848000)
                                             Email: tjw@wsfirm.com
                                             Claire Abernathy Henry (TX SBN 24053063)
                                             Email: claire@wsfirm.com
                                             Andrea Fair (TX SBN 24078488)
                                             Email: andrea@wasfirmn.com
                                             WARD, SMITH & HILL, PLLC
                                             P.O. Box 1231
                                             Longview, TX 75606
                                             Telephone: (903) 757-6400
                                             Facsimile: (903) 757-2323

                                             Robert D. Becker (Cal. Bar 160648)
                                             Email: rbecker@manatt.com
                                             Christopher L. Wanger (Cal. Bar 164751)
                                             Email: cwanger@manatt.com
                                             MANATT, PHELPS & PHILLIPS, LLP
                                             1 Embarcadero Center, 30th Floor
                                             San Francisco, CA 94111
                                             Telephone: (415) 291-7400
                                             Facsimile: (415) 291-7474

                                             Attorneys for Plaintiff,
                                             CAPELLA PHOTONICS, INC.
Case 2:20-cv-00076-JRG Document 31-25 Filed 08/31/20 Page 7 of 7 PageID #: 1550




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing document, entitled Plaintiff Capella

 Photonics, Inc.’s Initial and Additional Disclosures Pursuant to Paragraphs 1 & 3 of the Discovery

 Order, was served on all counsel of record who have consented to electronic service on this 10th

 day of August, 2020.

                                                    /s/ Robert D. Becker
                                                      Robert D. Becker

 326610898.1
